Cassoday, J.
Undoubtedly, trial courts have control of their own judgments during the term at which they are entered, and during such term may set them aside for irregularities merely. As indicated in the foregoing statement, the application to vacate and set aside the judgment was made and denied at the same term of the court at which it was entered.
By the express terms of the order sustaining the demurrer, the defendant* could not be put in default except by ten days’ notice of the entry of said order. The rule of court required the cleric of the trial court to enter a brief statement of all applications to the court for orders “ in his minute book, with the action of the court thereon,” and provides that “ no such order shall be operative unless such statement shall be then and there so entered.” Circuit Court Rule IY, sec. 9. It is undisputed that no such notice of any such entry of that order was ever given, and it does not appear that any such entry was ever made. If it was not made, then, under the rule, it would seem the order was inoperative. The judgment was therefore so entered, not only without any notice to the defendant’s attorney, but before the defendant was in default. This was improper. Knowles v. Fritz, 58 Wis. 216; Reichert v. Lonsberg, 87 Wis. 543. The application to vacate and set aside the judgment was promptly made at the same term, and should have been granted as a matter of right. It is unlike an application after the term and as a matter of favor, under sec. 2832, R. S.
By the Court.— The order of the circuit court is reversed, and the cause is remanded for further proceedings in accordance with this opinion.